Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that by amendment all claims are unified via dependency from claim 31.  The Office finds this argument persuaded and the restriction requirement is withdrawn and all claims examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a current collector” twice.  It is unclear if the second recitation is meant to introduce a new current collector or is referring back to the originally recited current collector.  If the latter, the definite article “the” should be used, and if the former, the two structures should be given clearly differentiated names. 
Additionally, claim 31 recites “a bulk resistance at a temperature of -30 C”.  However, the claim never defines what that is a bulk resistance of.  Thus, the equation defined in the last limitation is ill-defined, since any arbitrary value can be used as a bulk resistance at a temperature of -30 C.
Claim 32 and 34 similarly recite “a bulk resistance at a temperature of -30 C”.  Moreover, because this is simply a reiteration of a limitation already recited in claim 31, it should be deleted from claims 32 and 34 to avoid confusion.

Claim 41 is confusing, because it is unclear what values are being compared to determine that a difference of 0.3 V exists.
Claim 42 recites “connecting four cells in series, in parallel” twice.  It is unclear if this is meant to require all cells to be connected in series OR in parallel, if it is meant to require a combination of series and parallel connection, or if it is meant to allow any combination of series and/or parallel connection.  Additionally, it is unclear if the recited “average operation voltage” is meant to be on a per cell basis or referring to some other structure.
Claim 46 has numerous problems.  First, a period appears in the middle of the claim following “(BMS)”, but does not appear at the end of the claim.  A claim must have only one period, and it must be present at the end of the claim.
Second, the claim recites “the cell pack is configured by connecting one cell pack or two or more cell packs”.  This is confusing – the main assembly cannot be configured by connecting a plurality of itself.  In this same portion of the claim, reference is made to “the cells and the number of modules of the nonaqueous battery” yet no antecedent basis is provided for the nonaqueous battery being comprised of cells or modules.   It appears Applicant is confusing the terms “cell pack”, “cell module” and “non-aqueous secondary battery” throughout this claim.  Finally regarding this portion of the claim, it recites “connecting…two or more cell packs in parallel on the basis of  Formula (2) and Formula (3)”.  Yet those Formulas only address series connection and do not define how two or more cell packs would be connecting in parallel. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727